DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.
In response to page 6, the applicant states that the added limitations into the amended claims are supported by Par. 0420-0421 and Figs 28-32.  In reply, The examiner disagrees with applicant because Par. 0420 discloses AME that has three different function such as 1) routes control messages, 2) converts between the measured QOS and Uu parameters and 3) control the flow of messages between UE-LL and TE-LL and common layers in order to have a seamless session transfer between the UE-LL and TE-LL and Par. 0421 discloses which is similar as function three of Par. 0420.  So, these sections do not disclose the amended claims.  Fig 28-32 does not disclose the amended claims because the AME discloses the three separated functions such as 1) routes control messages, 2) converts between the measured QOS and Uu parameters and 3) control the flow of messages between UE-LL and TE-LL and common layers in order to have a seamless session transfer between the UE-LL and TE-LL wherein three separated functions do not have any interrelationship between them.  
In response to page 6, the applicant does not correct all the objections and reply all rejections of the Final Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.